Bushnell, J.
I do not concur in the opinion of Mr. Justice Boyles for granting a rehearing. This Court adopted an opposite policy in Bricker v. Green, 313 Mich 218 (163 ALR 697).
In Travis County v. King Iron Bridge & Manfg. Co. (1899; CCA5th), 92 F 690 (certiorari denied in 1899), 174 US 801 (19 S Ct 887, 43 L ed 1187) the court said that, even if it had the power to issue a writ of certiorari as an original process to review a cause, it would not issue the writ, saying :
“We can well understand that the petitioner regrets that it cannot enjoy the benefits of the later decision of the supreme court of Texas. This alleged reversal of the former State jurisprudence may appear to work a hardship on the petitioner. But the speedy ending of litigation has always been considered to be a matter of great public importance. It concerns not only suitors, but those who may derive rights from them. ‘Interest reipublicae ut sit finis litium.’ Practically, a suit would never be finally terminated if, as contended by the petitioner, it were true that a change in the interpretation of the law applicable to a cause prosecuted to judgment entitled the party'who had been cast in the suit by rea*503son of the prior interpretation to reopen the controversy. * * * Bnt if the petitioner’s contention were correct in principle, it would seem to be immaterial whether the lapse of time were of long or short duration, and that such a petition as the one now before us could be urged successfully at any time. * * * It is evident that it is far better, in the general interest, that there should be a few cases of apparent hardship, such as the one presented, resulting from a change of jurisprudence, than that litigation should never end.” :
The petition for rehearing is- denied, but without costs to either party.
Reid, C. J., and North, Dethmers, Butzel, Carr, and Sharpe, JJ., concurred with Bushnell, J.;